ORDER
The Disciplinary Review Board having filed a report with the Court recommending that JOHN GEORGE of SOUTH PLAIN-FIELD, who was admitted to the bar of this State in 1953 and who was thereafter suspended from practice for a period of one year, effective October 9, 1989, and who remains suspended at this time, be publicly reprimanded for misrepresenting the status of a lawsuit to clients, in violation of RPC 8.4(c), and for failing to cooperate with the ethics authorities, in violation of RPC 8.1, and good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review are adopted and JOHN GEORGE is hereby publicly reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent shall reimburse the Ethics Financial Committee for appropriate administrative costs incurred in the prosecution of this matter.